Case 3:19-cv-00813-REP Document 35-17 Filed 05/15/20 Page 1 of 10 PageID# 1329




                          Exhibit 17
Case 3:19-cv-00813-REP Document 35-17 Filed 05/15/20 Page 2 of 10 PageID# 1330
Case 3:19-cv-00813-REP Document 35-17 Filed 05/15/20 Page 3 of 10 PageID# 1331
Case 3:19-cv-00813-REP Document 35-17 Filed 05/15/20 Page 4 of 10 PageID# 1332
Case 3:19-cv-00813-REP Document 35-17 Filed 05/15/20 Page 5 of 10 PageID# 1333
Case 3:19-cv-00813-REP Document 35-17 Filed 05/15/20 Page 6 of 10 PageID# 1334
Case 3:19-cv-00813-REP Document 35-17 Filed 05/15/20 Page 7 of 10 PageID# 1335
Case 3:19-cv-00813-REP Document 35-17 Filed 05/15/20 Page 8 of 10 PageID# 1336
Case 3:19-cv-00813-REP Document 35-17 Filed 05/15/20 Page 9 of 10 PageID# 1337
Case 3:19-cv-00813-REP Document 35-17 Filed 05/15/20 Page 10 of 10 PageID# 1338
